      Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 1 of 18




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

RONALD HUCK and PEGGY HUCK,
Individually and on behalf of all those
similarly situated,
                                          Civil Action No.: 1:19-CV-3336-AT
               Plaintiffs,

      v.                                    DEFENDANTS’ REPLY IN
                                          SUPPORT OF THEIR MOTION
PHILADELPHIA CONSOLIDATED                  TO DISMISS CLASS ACTION
HOLDING CORP. D/B/A                              COMPLAINT
PHILADELPHIA INSURANCE
COMPANIES, and PHILADELPHIA
INDEMNITY INSURANCE
COMPANY,

               Defendants.
         Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 2 of 18




       Defendants, Philadelphia Consolidated Holding Corp. d/b/a Philadelphia

Insurance Companies (“Philadelphia Consolidated”) and Philadelphia Indemnity

Insurance Co. (“Philadelphia Indemnity”) hereby file this reply in support of their

motion to dismiss. See DE 3.

I.     THE LIMITATIONS PERIOD IN THE POLICY BARS PLAINTIFFS’
       CLAIMS.
       Plaintiffs’ claims are barred by the 2 year limitations period in the Policy. 1

That provision requires insureds to file any lawsuit related to the Policy within 2

years after the date of loss. DE 1-2 at 142. Because Plaintiffs allege that the loss at

issue here occurred in January 2014, see DE 1-1 at ¶ 20, more than 2 years before

they filed suit, their claim is barred.

       Plaintiffs, however, contend that the 2 year limitations period does not apply

to the UltimateCover Part of the Policy (“UltimateCover”) under which their claim

arises.2 See DE 13 at 17. Plaintiffs are wrong. The 2 year limitation period is

expressly incorporated into UltimateCover by the UltimateCover Form Schedule.

See DE 1-2 at 59. That schedule lists the forms, conditions, and endorsements that


1
  All capitalized terms not otherwise defined herein have the meaning set forth in Philadelphia’s
Motion to Dismiss. See DE 3.
2
  The Policy contains several “Parts,” some of which Plaintiffs purchased and some of which they
did not. See DE 1-2 at 28. UltimateCover is one of these Parts. See id. As discussed in
Defendants’ Motion to Dismiss, however, the Complaint does not identify the coverage, provision,
or part of the Policy under which Plaintiffs filed suit. Plaintiffs’ Response Brief contends, for the
first time, that they are suing under UltimateCover. DE 13 at 17.


                                                 1
        Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 3 of 18




apply to and are incorporated within UltimateCover. One of the forms listed on the

schedule is the “Commercial Property Conditions.” See id. As Plaintiffs note in

their Brief, the Commercial Property Conditions expressly state that “[n]o one may

bring a legal action against us under this [UltimateCover] Coverage Part unless: . . .

The action is brought within 2 years after the date on which the direct physical loss

or damage occurred.” DE 1-2 at 142; see also DE 13 at 17 (noting that “Commercial

Property Conditions” include 2 year limitations period). The 2 year limitation period

is thus expressly incorporated into UltimateCover.

      Here, Plaintiffs allegedly suffered a loss in January 2014, more than 2 years

before they filed suit on July 23, 2019. See DE 1. For that reason, Plaintiffs’ claims

are barred.

      Nevertheless, Plaintiffs argue that even if the 2 year limitations period applies,

Philadelphia waived the limitations period. See DE 13 at p. 18, n.15. It did not.

“[W]aiver [of the contractual limitation provision]. . . may result when the insurance

company's 'investigations, negotiations, or assurances . . . up to and past the period

of limitation . . . led the insured to believe the limitation would not apply.'" Suntrust

Mortg., Inc. v. Georgia Farm Bureau Mut. Ins. Co., 416 S.E.2d 322, 324 (Ga. Ct.

App. 1992). “[M]ere silence is not sufficient to establish a waiver unless there is an

obligation to speak.” Jordan v. Flynt, 240 Ga. 359, 366, 240 S.E.2d 858, 863 (1977).


                                           2
         Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 4 of 18




“Unless the agent perpetrates some fraud that induces the insured to delay bringing

the lawsuit until after the time for bringing suit has expired, the insured cannot rely

on the agent's conduct as an excuse for the failure to sue.” Owners Ins. Co. v. Ogden,

275 Ga. 565, 566(1), 569 S.E.2d 833 (2002)

       Here, Plaintiffs do not allege any facts showing that Defendants made any

representations to Plaintiffs, much less fraudulent representations that led Plaintiffs

to believe the limitations period would not apply.3 Indeed, the Complaint does not

include any allegations regarding Defendant’s representations (or lack thereof) or

Plaintiffs’ belief regarding the applicability of the limitation period. See Ogden, 275

Ga. 565, 566 (agent’s representations or lack thereof cannot create waiver unless

insured establishes “perpetuates some fraud that induces the insured to delay.”).

       Plaintiffs’ reliance of Morrow v. Allstate, No. 5:16-cv-00137-HL (MD Ga.),

is misplaced. There, the Court cited numerous allegations, including the plaintiffs’

allegation that the insurer’s conduct led them to believe that the limitations period

would not apply. Id. (August 15, 2017 Order, DE 25 at p. 4-5) (quoting allegations

from the amended complaint).4 Here, the Complaint contains no such allegations.


3
  Plaintiffs Response Brief contends that “Philadelphia never indicated that any portion of
Plaintiffs’ loss was not covered;” and that “Philadelphia never notified Plaintiffs that it would not
assess for diminished value and either pay it or deny its existence as required by law.” DE 13 at
18. But Plaintiffs did not plead any such facts, and do not cite to any allegation in the Complaint.
4
  Although Morrow is distinguishable, it is also non-binding on this Court and inconsistent with
Georgia precedent. See Jordan v. Flynt, 240 Ga. 359; Ogden, 275 Ga. at 566. In Jordan, the


                                                 3
         Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 5 of 18




       But even if it did, Morrow is distinguishable because Defendants had no

obligation to discuss the claim with Plaintiffs, much less make affirmative

representations regarding coverage for diminished value.                       As discussed in

Defendants’ Motion to Dismiss and infra, Plaintiffs are not Named Insureds under

the Policy. See DE 1-2 at 22 (listing Named Insureds but not listing Plaintiffs).

Although the Policy gives Philadelphia Indemnity the option to adjust a claim with

a property owner (like Plaintiffs), it does not obligate Philadelphia Indemnity to do

so. See DE 1-2 at 161 (Philadelphia Indemnity may, at its sole discretion, pay

property owner, rather than Named Insured, but Philadelphia Indemnity has no

obligation to deal with property owner). Philadelphia Indemnity cannot waive a

contractual limitation provision by failing to make representations to a third-party to

whom it has no duty to speak. Plaintiffs have cited no case law to the contrary.

Thus, unlike Morrow, Philadelphia Indemnity’s representations (or lack thereof)

cannot establish waiver (even if Plaintiffs had pled those allegations, which they

have not). For these reasons, the contractual limitations period bars Plaintiffs’ claim.



Georgia Court of Appeals held that “[m]ere silence is not sufficient to establish a waiver unless
there is an obligation to speak.” Id. at 366. The court was more clear in Ogden, stating that “unless
the agent perpetrates some fraud that induces the insured to delay bringing the lawsuit until after
the time for bringing suit has expired, the insured cannot rely on the agent's conduct as an excuse
for the failure to sue.” Ogden, 275 Ga. at 566. Contrary to this precedent, Morrow implies that
an insurer’s mere silence--without more--can establish waiver. That is not the law in Georgia.
Thus, even if Morrow ere applicable, which it is not, this Court should apply Jordan and Ogden,
not Morrow.


                                                 4
           Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 6 of 18




II.      PLAINTIFFS LACK STANDING

         A.      Plaintiffs are not first party beneficiaries under O.C.G.A. § 9-2-
                 20(a).
         Plaintiffs misinterpret the plain terms of the Policy to argue that they have

standing to sue as first party beneficiaries under O.C.G.A. § 9-2-20(a). First,

Plaintiffs argue that they are insureds under the Policy. In support, Plaintiffs rely on

the liability portions of the policy, noting that the Commercial Liability coverage

lists “Condominium Unit Owners” as “Additional Insureds.” See DE 1-2 at 104.

But Plaintiffs are not suing under the Commercial Liability coverage. Instead,

Plaintiffs contend their claim arises under UltimateCover. See DE 13 at 8. Thus,

the definition found in the Commercial Liability coverage is inapplicable.

         Second, Plaintiffs argue that the definition of “you” and “your” in the

Commercial General Liability Coverage Form includes Plaintiffs as “person[s] . . .

qualifying as Named Insured under this Policy.” See DE 13 at 7 (quoting DE 1-2 at

78). But, as discussed above, the Commercial General Liability Coverage Form

applies to the liability portions of the policy, not to UltimateCover, and those

definitions are therefore inapplicable to Plaintiffs’ claim. DE 1-2 at 78.5

         Instead, UltimateCover incorporates the “Property Coverage Form,” see DE



5
    In any event, no provision of the Policy lists Plaintiffs as “Named Insured.”


                                                  5
       Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 7 of 18




1-2 at 59, which expressly provides that “‘you’ and ‘your’ refer to the Named Insured

shown in the Declarations.” DE 1-2 at 145. Plaintiffs are not listed as Named

Insured in the Declarations and therefore are not entitled to sue under

UltimateCover. DE 1-2 at 32.

      Where the Policy intends to encompass property owners like Plaintiffs as

“insureds”--as in the Commercial Liability Part--it does so by listing them clearly

and unambiguously as “Additional Insured.” See DE 1-2 at 104. By contrast, where

the Policy, as in Ultimate Cover, specifically omits property owners as insured, there

can be no viable argument that they are nonetheless insured under that portion of the

Policy. Thus, by highlighting the differences between the liability coverages and

UltimateCover, Plaintiffs emphasize their lack of standing.

      Beyond the definition of “Named Insured,” UltimateCover also contemplates

that owners of lost or damaged property (like Plaintiffs) are not entitled to make

claims under the Policy.      Specifically, the Policy provides that Philadelphia

Indemnity “may adjust the ‘loss’ with the owners of lost or damaged property if other

than you. If we pay the owners, such payments will satisfy your claims against us

for the owners' property.” DE 1-2 at 161 (emphasis added).

      That language makes no sense if the parties intended for third-party owners to

have direct rights under the Policy. It says Philadelphia Indemnity has the option to


                                          6
        Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 8 of 18




pay third party owners directly, but only in satisfaction of the named insured’s claims

against the insurance company. Plaintiffs’ reading of the Policy, which would

require Philadelphia Indemnity to pay Plaintiffs as first-party insureds, would

destroy Philadelphia Indemnity’s contractual option to pay the third-party direction,

and cannot be reconciled with the language that such payments would be in

satisfaction of the Named Insured’s claims (as opposed to the third-party’s claims)

against the carrier.

      Further, this provision provides that the Named Insured claim is satisfied

where Philadelphia Indemnity chooses to pay the property owner instead. Id. If

property owners like Plaintiffs were Named Insured, legally entitled to enforce

Philadelphia Indemnity’s payment obligations under the Policy, this provision

would be superfluous and nonsensical. Thus, Plaintiffs lack first-party standing.

      Plaintiffs cite no Georgia law to the contrary, and instead rely on Merriman v.

Am. Guarantee & Liab. Ins. Co., 198 Wash. App. 594, 396 P.3d 351, review denied,

189 Wash. 2d 1038, 413 P.3d 565 (2017). Merriman is inapplicable for at least 2

reasons. First, it does not apply Georgia law, much less O.C.G.A. § 9-2-20. Second,

in Merriman, unlike here, the policy at issue did not define the “insured.” See id. at

606, (“‘Insured’ is undefined by Bernd's policy for the personal property coverage

that remains at issue in this case.”). Here, as discussed above, the Common Policy


                                          7
        Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 9 of 18




Declarations clearly define the “Named Insured.” DE 1-2 at 32. Plaintiffs are not

among them. Id. The inquiry ends there.

       Finally, Plaintiffs argue that they must have standing because the HOA does

not. See DE 13 at 11. First, this argument makes no sense. The HOA’s inability to

sue under the Policy cannot confer standing to Plaintiffs. Moreover, Plaintiffs’

reliance on O.C.G.A. § 44-3-106(h) is misplaced. That subsection grants standing

to HOAs in certain circumstances. See O.C.G.A. § 44-3-106(h). It does not deprive

HOAs of standing, much less the right to sue under a contract to which the HOA is

a party. Finally, Plaintiffs’ citation to the HOA’s Conditions, Covenants and

Restrictions (“CCRs”) establishes nothing. Plaintiffs cannot establish standing by

relying on matters outside the Policy to which the insurance carrier is not a party.

Bouboulis v. Scottsdale Ins. Co., 860 F. Supp. 2d 1364, 1371 (N.D. Ga. 2012)

(quoting Crisp Reg'l Hosp., Inc. v. Oliver, 275 Ga. App. 578, 583, 621 S.E.2d 554

(2006) (“‘it must appear clearly on the face of the contract that it was intended for

the benefit of [plaintiff].’”) (emphasis added)). Indeed, Plaintiffs’ reliance on the

CCRs to establish standing implicitly acknowledges that the allegations in the

Complaint fail to do so.6

6
 In any event, Plaintiffs are wrong. The CCRs provide that the HOA “shall have the authority to
and shall obtain . . . blanket insurance for all Units.” DE 13-1 at 7. The CCRs thus grant the HOA
express authority to obtain and enforce the Policy. Moreover, although Plaintiffs only attached a
portion of the CCRs, that document when read as a whole grants the HOA a continuing lien against


                                               8
        Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 10 of 18




       B.     Plaintiffs are not third-party beneficiaries under O.C.G.A. § 9-2-
              20(b).
       Plaintiffs contend that, even if they are not insureds under the Policy, they

may sue as third-parties under O.C.G.A. § 9-2-20(b). To establish third-party

standing, “‘it must appear clearly on the face of the contract that it was intended for

the benefit of [plaintiff].’” Bouboulis v. Scottsdale Ins. Co., 860 F. Supp. 2d 1364,

1371 (N.D. Ga. 2012) (quoting Crisp Reg'l Hosp., Inc. v. Oliver, 275 Ga. App. 578,

583, 621 S.E.2d 554 (2006)). “That the plaintiff would benefit from performance of

the agreement is not sufficient, by itself.” Id.

       In Anthony v. Grange Mut. Cas. Co., 226 Ga. App. 846, 847, 487 S.E.2d 389,

391 (1997), a mortgagee filed suit under an insurance policy that covered damage to

the insured’s property. The mortgagee, however, had not been listed as such on the

insurance policy. Although the mortgagee had an economic interest in the insured

property, the court dismissed the plaintiff’s claim, reasoning that the plaintiff had

not shown that the policy, by its terms, was intended for the mortgagee’s benefit.

The court reasoned that “[t]he mere fact that [a party] would benefit from

performance of the agreement is not alone sufficient.” Anthony v. Grange Mut. Cas.



Plaintiffs’ unit and is recorded in the deed book for Plaintiffs’ unit. See Complete copy of CCRs
attached hereto as Exhibit A at 2, Section 2 (granting “continuing lien upon” units). Thus, the
CCRs provide the HOA an “insurable interest” in the real estate. See Calvert Fire Ins. Co. v.
Environs Dev. Corp., 601 F.2d 851, 858 (5th Cir. 1979) (lienholders have insurable interest).


                                               9
        Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 11 of 18




Co., 226 Ga. App. 846, 847, 487 S.E.2d 389, 391 (1997).

       Here, the Policy does not “clearly” establish that Plaintiffs are entitled to sue.

Bouboulis v. Scottsdale Ins. Co., 860 F. Supp. 2d 1364, 1371 (N.D. Ga. 2012). First,

as in Anthony, neither the Policy Declarations nor any other portion of the Policy

lists Plaintiffs as “Named Insureds.” DE 1-2 at 32 (listing named insureds but not

listing Plaintiffs); see also Anthony, 226 Ga. App. 846, 847 (finding mortgagee who

would benefit from insurance payment covering damage to mortgaged property

lacked standing because it was not listed as mortgagee on contract and thus contract

did not evince intent to benefit mortgagee).

       Second, although Plaintiffs’ property may be covered under the Policy,7 “[t]he

mere fact that [a party] would benefit from performance of the agreement is not alone

sufficient.’ (Citations omitted.)” Anthony v. Grange Mut. Cas. Co., 226 Ga. App.

846, 847, 487 S.E.2d 389, 391 (1997) (mortgagee lacked standing to sue under

policy even though it would benefit from payment under policy).

       Third, as discussed above, the Policy provides that Philadelphia Indemnity

“may adjust the ‘loss’ with the owners of lost or damaged property if other than you.

If we pay the owners, such payments will satisfy your 8 claims against us for the


7
  Defendants do not dispute that Plaintiffs’ home is listed as covered property under the Policy.
8
  UltimateCover defines “you” as the “Named Insured.” DE 1-2 at 145. And the Policy does not
list Plaintiffs as “Named Insured.” DE 1-2, at 32.


                                              10
       Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 12 of 18




owners' property.” DE 1-2 at 161 (emphasis added). The Policy thus distinguishes

Named Insured, who may make claims, from property owners like Plaintiffs, who

may not (but whom Philadelphia Indemnity may nevertheless choose to pay at its

sole discretion). As discussed above, Plaintiffs’ reading of the Policy would require

Philadelphia Indemnity to pay property owners whenever their property is

damaged—contravening the plain terms in the Policy.

       Nevertheless, Plaintiffs cite O.C.G.A. § 33-24-4 for the proposition that they

have an “insurable interest” in the subject property. See DE 13 at 7-8. That statute,

however, provides only that an insurance policy is not enforceable except by an

entity that has an “insurable interest.” Thus, the statute merely limits those who

may--if the terms of the policy allow--enforce an insurance policy. The statute does

not automatically grant standing to any person with an “insurable interest,”

particularly where the policy does not list such person as an insured.9 See Calvert

Fire Ins. Co. v. Environs Dev. Corp., 601 F.2d 851, 858 (5th Cir. 1979)

(contemplating that party with insurable interest may nevertheless be unable to


9
  To the extent that Plaintiffs contend they necessarily have standing because the HOA lacks an
“insurable interest” in the unit, Plaintiffs are incorrect. As discussed above, the HOA holds a
“continuing lien” against all units under the CCRs. See Exhibit A at 2, Section 2 (granting
“continuing lien upon” units). As a lienholder, the HOA holds an “insurable interest” in the
property at issue here. See Calvert, 601 F.2d at 858 (lienholders have insurable interest).
Moreover, even if there were lack of an insurable interest in the HOA, that would be “a defense
available to the insurance company,” against a claim by the HOA. It would not confer contract
rights on Plaintiffs. Whitaker, 173 Ga. App. at 746.


                                             11
       Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 13 of 18




recover under policy).

       Here, as discussed above, Plaintiffs are not insureds, and lack standing to sue,

under the plain language of the Policy. O.C.G.A. § 33-24-4 does not alter those

terms. See Compl., Exhibit A at 32 (list of insureds that does not include Plaintiffs).

For all these reasons, the Complaint should be dismissed.

III.   PLAINTIFFS FAIL TO PLEAD BREACH WITH SPECIFICITY.

       Georgia law is clear: “[a] plaintiff asserting a breach of contract claim must

allege a particular contractual provision that the defendants violated to survive a

motion to dismiss.” Brooks v. Branch Banking & Tr. Co., 107 F. Supp. 3d 1290,

1296 (N.D. Ga. 2015) (quoting Anderson v. Deutsche Bank Nat'l Trust Co., No.

1:11–cv–4091–TWT–ECS, 2012 WL 3756512, at *5, 2012 U.S. Dist. LEXIS

122130, at *14 (N.D. Ga. Aug. 6, 2012). In Allstate Ins. Co. v. ADT, LLC, No. 1:15-

CV-517-WSD, 2015 WL 5737371 (N.D. Ga. Sept. 30, 2015), the plaintiff alleged

that the defendant had failed to meet its contractual obligation to install and maintain

a water sensor. Id at *6. The complaint, however, failed to identify the provision

of the contract the defendant had allegedly breached. The defendant moved to

dismiss and attached the contract at issue. The court granted the defendant’s motion,

reasoning that although the plaintiff cited the contractual provision at issue in its

response brief, the complaint had failed to do so. Id. at *7.


                                          12
       Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 14 of 18




      Here, as in Allstate, the Complaint does not state which provision of the Policy

Defendants allegedly breached. Instead, it merely attaches a 202 page insurance

policy including myriad coverage parts, forms, declarations, exclusions, and

endorsements--some of which Plaintiffs contend they did not purchase or otherwise

do not apply. See DE 13 at 17. In their Response Brief, Plaintiffs identify--for the

first time--the Policy provisions Defendants allegedly breached. (See DE 13 at 15).

Notably, they cite portions of the Policy, not the allegations of their Complaint. Id.

Plaintiffs apparently contend that Defendants were obligated to divine the provisions

that Plaintiffs’ intend to rely on (and Plaintiffs’ interpretation thereof) from

Plaintiffs’ general allegations that Defendants breached the Policy by failing to pay

diminished value. That is not the law. See Allstate, 2015 WL 5737371, at *7

(plaintiff failed to state a claim where it identified allegedly breached contractual

provision for first time in response to motion to dismiss).

      Nevertheless, Plaintiffs contend that they may state a claim for breach of

contract simply by attaching the contract to their Complaint and alleging a breach

thereof. See Br. at 13-14. That is inconsistent with Georgia law in Allstate and

Brooks. The cases Plaintiffs cite do not hold otherwise. To the contrary, in each of

those cases, the plaintiffs provided “additional specific factual allegations” alerting

the defendants to the portions of the contract that were breached. Compare Intellicig


                                          13
       Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 15 of 18




USA LLC v. CN Creative Ltd., No. 1-15-CV-01832-AT, 2016 WL 5402242, at *4

(N.D. Ga. July 13, 2016) (listing numerous allegations regarding allegedly breached

provisions of contract); Hadley v. Bank of Am., N.A., No. 1:17-CV-1522-TWT-

LTW, 2018 WL 4656426, at *19 (N.D. Ga. Aug. 27, 2018), report and

recommendation adopted, No. 1:17-CV-1522-TWT, 2018 WL 4636629 (N.D. Ga.

Sept. 26, 2018) (applying lenient standard to pro se litigant).

      Here, the Complaint does no such thing. Plaintiffs implicitly admit as much,

setting forth the provisions of the Policy that Defendants allegedly breached in their

Response Brief without citing to the Complaint. See DE 13 at 17. Because

statements in their Brief cannot amend the Complaint, Plaintiffs have failed to state

a claim. See Allstate Ins. Co. v. ADT, LLC, No. 1:15-CV-517-WSD, 2015 WL

5737371, at *7 (N.D. Ga. Sept. 30, 2015) (quoting Huls v. Liabona, 437 F. App'x

830, 832 n. 4 (11th Cir.2011)) (“It is well-settled that a plaintiff may not amend its

complaint by raising arguments for the first time in its response.”).

IV.   PLAINTIFFS HAVE NOT PLED FACTS ESTABLISHING ALTER
      EGO LIABILITY.
      Finally, although the Policy was issued by Philadelphia Indemnity, Plaintiffs

“contend . . . that Philadelphia [Consolidated] is properly named in this action under,

inter alia, theories of agency, joint venture, and/or alter ego.” DE 13 at 23. Solely

based on that “contention” in their Response Brief, Plaintiffs argue that they “have

                                          14
       Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 16 of 18




demonstrated a prima facia relationship sufficient to withstand a motion to dismiss

Philadelphia [Consolidated].” Id.at 23-24.

      That is not the law. First, Plaintiffs cannot rely on legal “contentions” raised

for the first time in a response brief. The Complaint does not contain--and, tellingly,

Plaintiffs’ Response Brief does not cite--a single factual allegations that would, if

true, establish alter ego, agency, or joint venture liability. See DE 13 at 24. Second,

even if Plaintiffs had stated their “contentions” in the Complaint, such bald legal

conclusions would not survive a motion to dismiss in the absence of fact allegations

that would establish a claim for relief that is plausible on its face, and not merely

speculative. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (legal conclusions will not

survive 12(b)(6) motion).

      Tacitly admitting that the Complaint contains no allegations that state a claim

against Philadelphia Consolidated, Plaintiffs rely entirely on a cover letter attached

to the Policy that is purportedly signed by the President of Philadelphia Consolidated

(though the letter clearly identifies Philadelphia Indemnity as the insurer). See id. at

23-24, n.17. The letter does not remotely establish any of the elements of agency,

alter-ego, or joint venture liability. It does not establish any facts regarding the

relationship between the Defendants. For that reason, Plaintiffs’ claims against

Philadelphia Consolidated must be dismissed.


                                          15
     Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 17 of 18




This 24th day of September, 2019.

                                    By: /s/ Jeffrey A. Zachman
                                        Jeffrey A. Zachman
                                        Georgia Bar No. 254916
                                        DENTONS US LLP
                                        303 Peachtree Street, NE. Suite 5300
                                        Atlanta, GA 30308
                                        Telephone: (404) 527-4000
                                        Facsimile: (404) 527-4198
                                        jeffrey.zachman@dentons.com

                                           Richard L. Fenton
                                           (pro hac vice)
                                           DENTONS US LLP
                                           233 South Wacker Drive, Suite 5900
                                           Chicago, IL 60606-6462
                                           Telephone: (312) 876-8000
                                           Facsimile: (312) 876-7934
                                           richard.fenton@dentons.com


                                           Attorneys for Defendants
                                           Philadelphia Consolidated Holding
                                           Corp. d/b/a Philadelphia Insurance
                                           Companies and Philadelphia
                                           Indemnity Insurance Company




                                      16
       Case 1:19-cv-03336-SDG Document 15 Filed 09/24/19 Page 18 of 18




                          CERTIFICATE OF SERVICE

      This is to certify that I have this day electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which sent notification of such filing

upon all counsel of record.


      This 24th day of September, 2019.

                                            /s/ Jeffrey A. Zachman
                                            Jeffrey A. Zachman




                                          17
